Citation Nr: 0738647	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-17 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had service with the Philippine Commonwealth Army 
from December 1941 to November 1945, and died in April 1998.  
The appellant is claiming benefits as the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which found that new and material evidence had not been 
submitted to reopen a claim for service connection for the 
cause of the veteran's death. 

In a January 2007 decision, the Board determined that new and 
material evidence had been submitted to reopen the claim for 
service connection for the cause of the veteran's death; 
after having reopened the claim, the Board remanded the 
matter for further development.  


FINDINGS OF FACT

1.  The veteran died in April 1998.  The cause of death was 
listed as metabolic acidosis, as a result of hepatic failure, 
as a result of viral hepatitis.

2.  At the time of the veteran's death, service connection 
was in effect for residuals of an old fractured right femur 
with injury to Muscle Group XIV, evaluated as 30 percent 
disabling; and ulcerative scars of the right thigh, evaluated 
as 10 percent disabling, for a combined disability evaluation 
of 40 percent.

3.  The preponderance of the evidence is against a finding 
that the veteran's death from the above causes was caused by 
either any event in service or by his service-connected 
residuals of an old fractured right femur with injury to 
Muscle Group XIV or his service-connected ulcerative scars of 
the right thigh.


CONCLUSION OF LAW

Service connection for cause of the veteran's death is not 
warranted.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  


In May 2007, the RO sent the appellant a letter informing her 
of the types of evidence needed to substantiate her claim and 
its duty to assist her in substantiating her claim under the 
VCAA.  The May 2007 letter informed the appellant that VA 
would assist her in obtaining evidence necessary to support 
his claims, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  She was advised that it was her responsibility to 
send medical records, or to provide a properly executed 
release so that VA could request the records for her.  

The Board finds that the content of the May 2007 letter 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was advised of her 
opportunities to submit additional evidence.  Subsequently, a 
June 2007 SSOC provided her with an additional 60 days to 
submit more evidence.  However, in July 2007, the appellant 
responded indicating she had no other information or evidence 
to submit, and requested that her case be returned to the 
Board for further appellate consideration as soon as 
possible.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of her claim.  In addition, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  

Moreover, the appellant has not demonstrated any error in 
VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise.  See Sanders v. 
Nicholson, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as effective date, the Board notes that the 
appellant was notified of the Dingess precedent in a May 2007 
letter.

II.  Factual Background

Service records show that the veteran sustained a right femur 
fracture during a trucking accident in March 1942.

By March 1955 rating decision, the RO granted service 
connection for a wound to the right thigh, moderate injury to 
muscle group XIV, and assigned a 10 percent rating.  By 
January 1973 rating decision, the RO granted a separate 10 
percent rating for an ulcerative scar of the right thigh.

Private treatment records show that on April 15, 1998, the 
veteran was admitted to Vicente Gustilo District Hospital 
with complaints of fever, body malaise, joint pain, and no 
bowel movement for two days.  Admitting diagnoses were t/c 
rheumatoid arthritis secondary to old fracture of the right 
femur and muscle sprains.  On April [redacted], 1998 the assessment 
was acute viral hepatitis and rheumatoid arthritis.  The 
veteran was discharged on April [redacted], 1998, and then 
transferred to another hospital for further evaluation and 
management.  His diagnoses upon discharge were urinary tract 
infection and t/c rheumatoid arthritis, and his condition was 
noted to be unimproved.

On April [redacted], 1998, the veteran was admitted to Corazon Locsin 
Montelibano Memorial Regional Hospital in Bacolod City.  He 
was noted to have body malaise, and had not defecated for 
five days.  He died four days later.

A death certificate shows that the veteran died in April 1998 
due to metabolic acidosis, as a result of hepatic failure, as 
a result of viral hepatitis.

As noted above, at that time of the veteran's death, service 
connection was in effect for two disabilities:  old fracture, 
post-traumatic, right femur, with injury to muscle group XIV, 
rated as 30 percent disabling; and ulcerated scars of the 
right thigh, rated as 0 percent disabling.

Received from the appellant in May 1998 was her claim for 
dependency and indemnity compensation benefits.  By March 
1999 rating decision, the RO denied entitlement to service 
connection for the cause of the veteran's death.  The 
appellant appealed the RO's decision.

In an April 2000 letter, E.M.L., the veteran's private 
physician, indicated that he was admitted to Vicente Gustilo 
District Hospital on April 15, 1998, with diagnoses of 
urinary tract infection and rheumatoid arthritis secondary to 
old fracture of the right femur.  He stayed in the hospital 
for three days, and was referred to a "hospital of choice 
for further evaluation and management".

By an August 2001 decision, the Board denied entitlement to 
service connection for the cause of the veteran's death, 
based upon a finding that the competent evidence of record 
failed to show that the veteran's service-connected 
disabilities had contributed to his cause of death.  The 
appellant did not appeal that determination to the U.S. Court 
of Appeals for Veterans Claims, and it became final.

Received from the appellant in October 2004 was her 
application to reopen the claim for service connection for 
the cause of the veteran's death.

In an affidavit dated in December 2004, the veteran's 
daughter, P.B.E., indicated she had informed the medical 
specialist at the hospital where the veteran died that the 
cause of his death was metabolic acidosis, hepatic failure, 
and viral hepatitis.  She also indicated that her information 
to the medical specialist was not reliable because she was 
only a public school teacher.  She claimed that the cause of 
the veteran's death was rheumatoid arthritis, secondary to 
the old fracture of the right femur, as evidenced by hospital 
records.

In an affidavit dated in December 2004, a friend of the 
veteran's, B.B., indicated that the veteran had visited him 
in January 1990 and reported severe pain in the compound 
fracture of the right femur, and he advised the veteran to 
proceed to the nearest hospital, Vicente Gustilo District 
Hospital.  B.B. claimed that "said sickness aggravated by 
service contributed substantially or materially to cause 
death".

In an affidavit dated in December 2004, a friend of the 
veteran, A.M., indicated that he had seen the veteran at the 
public market in January 1990 and that the veteran was in 
pain due to a urinary tract infection and fracture of the 
right femur.  A.M. reportedly advised the veteran to proceed 
to the nearest hospital for treatment, and A.M. indicated 
that "said sickness never healed, however it aggravated and 
contributed materially to the cause of his death".

In an affidavit dated in December 2004, a friend of the 
veteran, M.A., indicated that in May 1990 the veteran had 
visited him to have his trousers repaired.  The veteran 
reportedly disclosed he was in pain due to a urinary tract 
infection and fracture of the right femur.  M.A. reportedly 
advised the veteran to proceed to the nearest hospital, for 
treatment.  M.A. asserted that the cause of the veteran's 
death was a urinary tract infection and fracture of the right 
femur.

In letters dated in December 2004 and February 2005, the 
veteran's private physician, E.M.L., reiterated her 
contentions from an earlier April 2000 letter.

In a letter dated in November 2005, a private physician, 
E.I., indicated that he had physically examined the veteran 
in August 1997 and found that he was suffering a "right 
femur old fracture" and urinary tract infection.  Dr. E.I. 
reportedly prescribed medicines for the veteran, and the 
veteran suffered relapses and "said disabilities aggravated, 
which substantially cause his death".  Dr. E.I. further 
indicated that the veteran's "sickness aggravated which 
substantially and materially had a causal connection to the 
cause of his death".

In a March 2006 letter, a private doctor, N.O.A., who 
provided a title of "City Health Officer" for the City of 
Escalante, indicated that the veteran had been examined by a 
private physician, P.A.H., in August 1972 because of a right 
thigh injury, and that the veteran sustained permanent 
disability.  Dr. N.O.A. also noted that the veteran died in 
April 1998 because of metabolic acidosis, hepatic failure, 
and viral hepatitis septicemia secondary to physical injury 
of the right thigh.

In a May 2007 report, an opinion was provided by a VA 
physician (an internist), who had reviewed the veteran's 
medical records.  The VA internist opined that it was "less 
likely as not" that the veteran's service-connected old 
fracture to the right femur, injury to MG XIV, and ulcerative 
scars of the right thigh, materially contributed to his 
death.  The reviewing physician further explained that the 
veteran's "last confinement was for a urinary tract 
infection, t/c rheumatoid arthritis secondary to old 
fracture, right femur", and that upon his death, the 
diagnosis was metabolic acidosis, hepatic failure, and viral 
hepatitis.  The physician noted that the veteran's laboratory 
findings were negative for HbsAg, but showed an elevated 
creatinine level.  The clinical presentation prior to his 
final confinement was consistent with an infectious process, 
based on the history of fever and gastric involvement, based 
on the history of constipation. 

The reviewing VA internist expressed the opinion that the 
veteran's elevated creatinine level suggested a kidney 
abnormality, with the negative HbsAg ruling out a carrier 
state, but not a previous hepatitis.  The physician also 
noted that, since there were no findings of any infection 
coming from the healed femoral fracture and scar, and no 
laboratory evidence was presented to rule out a systemic 
condition, the veteran's death was "at least as likely as 
not" related to an infectious process involving the urinary 
and gastrohepatic system.  

III.  Analysis

Dependency and indemnity compensation (DIC) may be awarded to 
a veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  To 
establish service connection for the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related to death.  For the 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310, 3.312.  

A service-connected disability is one which was incurred in 
or aggravated by active service, or in the case of certain 
diseases such as cardiovascular disease, one which was 
demonstrated to a compensable degree within one year of the 
veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310; 38 C.F.R. §§ 3.303, 3.307, 3.309.  
The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical conclusions do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. 
July 3, 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006) (lay evidence is potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).

The veteran died in April 1998.  The cause of death was 
listed as metabolic acidosis, as a result of hepatic failure, 
as a result of viral hepatitis.  At the time of death, 
service connection was in effect for residuals of an old 
fractured right femur with injury to Muscle Group XIV, 
evaluated as 30 percent disabling; and ulcerative scars to 
the right thigh, evaluated as 10 percent disabling.  The 
appellant, the veteran's widow, contends that the veteran's 
service-connected disabilities of the right leg caused or 
contributed substantially to the cause of his death.

The Board has considered both the supporting and non-
supporting evidence with regard to the appellant's 
contentions.  There is probative evidence which indicates a 
possible relationship between the veteran's death and his 
service-connected right leg disabilities.  This supporting 
evidence consists of a March 2006 letter from Dr. A, who 
opined that the veteran died due to metabolic acidosis, 
hepatic failure, and viral hepatitis septicemia "secondary 
to physical injury at [the] right thigh"; and a November 
2005 letter from Dr. I, who indicated that the veteran was 
examined in August 1997 and found to be suffering from an old 
right femur fracture and urinary tract infection, and opined 
that these disabilities contributed to his death.  

The Board notes that these medical opinions, although 
previously found sufficient to reopen the claim for service 
connection for the cause of the veteran's death, are an 
insufficient basis on which to grant service connection for 
the cause of death.  In that regard, the Board concludes that 
these opinions were rendered without any articulation of 
underlying rationale and without any indication that these 
doctors had reviewed the veteran's claims file and/or medical 
records prior to rendering their opinions.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  We are also mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, 
the weight to be accorded the various items of evidence in 
this case must be determined by the quality of the evidence, 
and not necessarily by its quantity or its source.

Upon careful review of the record, the Board finds that the 
preponderance of the evidence demonstrates that there was no 
relationship between the veteran's death and his service- 
connected right leg disabilities.  First, the Board finds 
persuasive the May 2007 VA opinion in which the reviewing 
internist concluded that the veteran's death was not caused 
by, or the result of, his service-connected residuals of an 
old fractured right femur with injury to Muscle Group XIV and 
ulcerative scars to the right thigh.  The Board finds this VA 
opinion to be more probative than the opinions provided by 
Dr. A and Dr. I.  In this regard, the Board notes that the VA 
opinion is based on a review of the veteran's claims file, to 
include the opinions provided by the veterans private 
physicians, Dr. A and Dr. I.  This is a significant 
distinction between those opinions and the May 2007 VA 
opinion.

The Board also finds the May 2007 VA medical opinion to be 
more probative because the reviewing physician provided the 
reasons for the opinion.  The VA physician explained that the 
veteran's clinical presentation prior to his final 
confinement was consistent with an infectious process, based 
on the history of fever, gastric involvement, and 
constipation, and that his elevated creatinine level 
suggested a kidney abnormality.  The physician then reasoned 
that, since there were no findings of any infection coming 
from the healed femoral fracture and scar, and no laboratory 
evidence was presented to rule out a systemic condition, the 
veteran's death was "at least as likely as not" related to 
an infectious process involving the urinary and gastrohepatic 
system.  Thus, the Board concludes that the May 2007 VA 
opinion is more pertinent, more persuasive, and thus more 
probative because it is well reasoned, consistent, and based 
upon a review of the claims folder.  

The record reflects that the appellant has expressed her 
belief that the veteran's death was related to his service-
connected disabilities, and in support of her claim, she has 
submitted lay statements from the veteran's daughter and 
friends, which link the veteran's death to his service-
connected disabilities.  However, a layperson is not 
qualified to opine on matters requiring medical knowledge, 
such as the diagnosis or cause of a current disability.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  It is true that the 
claimant's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a); 3.159; see Jandreau, supra; 
Buchanan, supra.  Here, however, the Board does not believe 
that the cause of the veteran's death, reported as metabolic 
acidosis, hepatic failure, and viral hepatitis, or the issue 
of whether any such terminal disabilities were related to his 
service-connected disabilities, is subject to lay diagnosis 
or lay opinion.  That is to say, the Board finds no basis for 
concluding that a lay person would be capable of discerning 
whether the veteran's residuals of an old fractured right 
femur, with injury to Muscle Group XIV and ulcerative scars 
to the right thigh, could be related to the veteran's death 
or to his metabolic acidosis, hepatic failure, or viral 
hepatitis, in the absence of specialized training.  The 
appellant has not established that she, or the veteran's 
daughter, or his friends, have any specialized training for 
such qualifications.

The Board therefore finds that the service-connected 
residuals of an old fractured right femur with injury to 
Muscle Group XIV and/or the ulcerative scars to the right 
thigh, did not cause or materially contribute to the cause of 
the veteran's death.  When all of the evidence is assembled, 
the Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990). 

Since the most probative competent medical evidence reflects 
that the veteran's service-connected disabilities of the 
right leg did not cause or contribute to his death, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection for the cause of 
the veteran's death must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.303, Gilbert, supra.


ORDER

Service connection for the cause of the veteran's death is 
denied.



________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


